Citation Nr: 1542685	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2. Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD), currently rated at 50 percent disabling.

3.  Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of December 2008 and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The bilateral knee claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

2. The Veteran does not have a disease that is presumed to be service connected in veterans exposed to herbicides.

3. The Veteran did not incur dermatitis during or as a result of service.

4. The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family relations, judgment, and mood, due to such symptoms as suicidal and homicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

5. The Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Dermatitis was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for entitlement to a 70 percent disability evaluation for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in June 2011, February 2013, and July 2014.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

VA has not examined the Veteran for his dermatitis claim because such is not required.  As discussed below, the Veteran alleges herbicide exposure in Vietnam caused his dermatitis.  However, dermatitis is not subject to presumptive service connection under 38 C.F.R. § 3.309(e), and, beyond the Veteran's assertions, the record does not otherwise suggest that an in-service event or injury occurred relative to this disorder.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing that there is not a duty to provide an examination in every case).  Furthermore, the medical evidence indicates the dermatitis did not originate until many years after service.  

The Veteran had a VA Travel Board Hearing in February 2015 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

If a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116(f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for these listed diseases would be warranted.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure.  See also 38 C.F.R. § 3.307(a)(6)(ii).  However, dermatitis is not a presumptive disease.

Dermatitis

The Veteran served in Vietnam, and VA therefore presumes he was exposed to herbicides.  Also, he has dermatitis.  However, dermatitis is not a skin disorder subject to presumptive service connection under 38 C.F.R. § 3.309(e), as described above.  Therefore, notwithstanding his presumed herbicide exposure, presumptive service connection for dermatitis is not warranted.

The Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to herbicides actually caused his dermatitis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Veteran has not alleged any specific herbicide exposure beyond the presumptive.  Moreover, his service treatment records are void of any skin complaints.  Indeed, in his March 1970 pre-separation physical examination, the Veteran specifically reported that he did not then have, or ever have, "skin diseases."  He otherwise reported that he was in "good health."  Lastly, in November 2009, the Veteran reported to his VA treating physician that the dermatitis originiated "10 years" ago, i.e., 1999.  Meaning that it would have onset several decades after the Veteran's military service.  

At his Board hearing in February 2015, the Veteran testified that he could not remember when it started, but that it started several years after service, and he was unable to present any reason for his belief that the condition was related to his military service.

Likewise, the medical evidence of record fails to even suggest that the Veteran's dermatitis might be the result of his military service.

Given the foregoing, the Board finds the dermatitis is not due to herbicide exposure, and service connection is denied.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD

A 50 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The Board is to consider the Global Assessment of Functioning ("GAF") scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging from 51 to 60 represent moderate symptoms, such as flattened affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's psychiatric symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
VA examined the Veteran in July 2011.  He reported being married for 40 years, and that there was marital strain.  He denied having any close friends, and he reported "isolating more and not [being] willing to interact in the public."  The examiner found he was hypervigilant, prone to outbursts of anger, and had difficulty sleeping.  There was no suicidal or homicidal ideation.  The examiner assigned a GAF score of 50.  The examiner found the PTSD caused reduced reliability and productivity.

VA examined the Veteran in February 2013 and July 2014 as well.  The 2013 examiner assigned a GAF score of 50, while the 2014 examiner did not assign a GAF score.  The Board notes the Veteran reported "withdrawal from others, hopelessness, irritability, fatigue, and passive suicidal ideation" to the 2014 examiner, noting these symptoms persisted for several years.

The Veteran's psychiatric treatment consists of monthly appointments with a Vet Center social worker.  This social worker - J.M. - has treated the Veteran since 2010, and he submitted multiple statements during the pendency of the appeal.  He repeatedly noted the Veteran's "severe" symptoms and that "it would not be advisable for [the Veteran] to return to employment."  Moreover, "it is unlikely the Veteran will be able to maintain gainful employment now or in the future."  In August 2014, J.M. assigned the Veteran a GAF score of 47. 

The Veteran testified in February 2015 before the undersigned.  He testified that he "does not get along" with his son, and that he is a "loner."  He also has no close friends, doesn't socialize, and his outlook on life is "screwed up" because of his PTSD.  Notably, he is prone to suicidal and homicidal ideation "quite frequent[ly]" and has panic attacks.

Considering the Veteran's GAF scores, history of suicidal ideation, reported social isolation, and the impact of his PTSD upon his family, he has demonstrated numerous psychiatric behaviors that support a 70 percent rating.  

The evidence also reveals the Veteran's symptoms do not rise to the criteria for a 100 percent rating.  Although socially isolated, he has a working relationship with his wife, and therefore he is not totally socially and occupationally impaired.  Additionally, none of the three VA examiners found the Veteran to have total occupational and social impairment.  

Extra-Schedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the predominant psychiatric symptomatology the Veteran experiences as a result of his depression (such as suicidal ideation and panic attacks) are already contemplated and compensated for by the current rating criteria.  Moreover, as noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  
TDIU

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has granted an increased rating for PTSD to 70 percent.  Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id. 

The evidence supports the award of a TDIU.  The 2013 VA examiner found the Veteran's symptoms were "likely to moderately impair his" employment capabilities, and as documented above, his symptoms have worsened since.  Moreover, the Veteran's compelling testimony and appearance before the undersigned, when coupled with his social worker's opinion noted above, support a finding that the Veteran is unemployable.

ORDER

Service connection for dermatitis is denied.

An initial 70 percent rating for PTSD is granted, subject to the regulations governing monetary benefits.

A TDIU is granted. 

REMAND

Service personnel records received after the RO adjudicated the Veteran's claim show he was awarded a Parachutist Badge.  The Veteran has reported having knee problems following his parachute jumps.  As such, a VA examination is needed to determine the etiology of any current left and right knee disorders, and their relationship, if any, to the Veteran's period of active service.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current left or right knee disorder.  A complete rationale should be provided for any opinion expressed.  Following examination of the Veteran and review of the claims folder, the examiner is to determine if the Veteran has any current left or right knee disorders.

If a knee disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the knee disability either began during or was otherwise caused by the Veteran's military service, to include any parachute jumps performed in service.  Why or why not? 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


